DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/02/2021, with respect to amended claims have been fully considered and are persuasive.  The U.S.C. 103(a) rejection of claims 1, 2, 4-12,14-20 has been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 4-12,14-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 6, 11, and 16 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious on the following when considered with other limitations in the claim: in case that the information indicates that the uplink data is allowed to be transmitted on the RRC message and the terminal supports the transmitting the uplink data on the RRC message, transmitting, to the base station, a first message for indicating that the uplink data is to be transmitted on the RRC message; and transmitting, to the base station, the RRC message including the uplink data.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 10,045,333 to Hahn et al. discloses detecting an occurrence of an uplink data which will be transmitted through an uplink communication, controls the transmitter to transmit when the uplink data cannot be transmitted by an RRU connected to a UE due to a state of the RRU, an uplink data occurrence notifying message for requesting an update of an uplink coverage to a BBU mapped with the RRU, controls the receiver to receive, from the BBU, an RRC connection reconfiguration message for indicating an addition of a connection with a new RRU for performing the uplink communication as it is determined that the uplink coverage of the UE is to be updated by the BBU, and configures the connection with the new RRU to transmit the uplink data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/Primary Examiner, Art Unit 2464